DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-8 and 17-21 are pending and are examined. Claims 9-16 are withdrawn and are not examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “first module for modifying the composition of the fluid” is unclear and indefinite.  The first module does not inherently modify the composition. There is no structure necessarily provided regarding the first module since line 8 recites “the first module or the second module is a filter unit, or the first module is a first filter unit and the second module is a second filter unit.” The term “or” is an alternative and therefore, only one of the first and second modules is required to be a filter. If one of the first and second modules is a filter, what is the structure of the other such that it modifies the composition of the fluid? In the case where the first or second module is not a filter unit, then it is unclear what the “module” structure is that is “for modifying the composition of the fluid”. A module is just a generic term that does not define a clear structure, and could be a region of space, and it is unclear how a module alone could modify the composition without clarification. Please clarify how the first module modifies the composition of the fluid.
Regarding Claim 1, the limitation “second module for modifying the composition of the fluid” is unclear and indefinite.  The second module does not inherently modify the composition. There is no structure necessarily provided regarding the first module since line 8 recites “the first module or the second module is a filter unit, or the first module is a first filter unit and the second module is a second filter unit.” The term “or” is an alternative and therefore, only one of the first and second modules is required to be a filter. If one of the first and second modules is a filter, what is the structure of the other such that it modifies the composition of the fluid? In the case where the first or second module is not a filter unit, then it is unclear what the “module” structure is that is “for modifying the composition of the fluid”. A module is just a generic term that does not define a clear structure, and could be a region of space, and it is unclear how a module alone could modify the composition without clarification. Please clarify how the second module modifies the composition of the fluid.
Regarding Claim 5, the limitation “and the second module is a further filter other than the second filter unit” is unclear and indefinite. What is a further filter since claim 1 which claim 5 is dependent on recites that the second filter is not required (“the first module or the second module is a filter unit, or the first module is a first filter unit and the second module is a second filter unit”)? Please clarify what the other filter is. 
Claims dependent on claims 1 and 5 are rejected by virtue of being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blatter (US Pub 2016/0375190).
Regarding Claim 1, Blatter teaches a device for repeatedly modifying a composition of a fluid, comprising: 
a first module for modifying the composition of the fluid (Fig. 1, first filter chamber 8), 
a second module for modifying the composition of the fluid (Fig. 1, second filtration chamber 15) and 
a dwell module with an inlet and an outlet (Fig. 1, high pressure efferent lumen 12), 
wherein the first module is connected in a fluid-conducting manner to the inlet of the dwell module and the outlet of the dwell module is connected in a fluid-conducting manner to the second module (Fig. 1, first filter chamber 8 is connected to the inlet of the pressure efferent lumen 12 and the second filtration chamber 15 is connected to the outlet of the pressure efferent lumen 12), 
wherein: the first module or the second module is a filter unit (first module is a first filter chamber 8, [0035] These and other filters and membranes enabling crossflow filtration, including crossflow ultrafiltration, to recover substantial amounts of the osmotic agent, can be used. These membranes can for example be hollow fiber membranes or flat sheet membranes (e.g. provided in filter chambers or cassettes as discussed above), with flat sheet membranes being preferred. The examiner notes the term “or” means that the limitations following “or” are optional), or the first module is a first filter unit and the second module is a second filter unit, 
wherein the filter unit has or the first and the second filter units each respectively have: at least one supply channel, at least one first filter medium, at least one retentate channel, at least one second filter medium, and at least one permeate channel, arranged so that the first filter medium delimits the supply channel and the retentate channel from one another, and the second filter medium delimits the retentate channel and the permeate channel from one another, wherein the supply channel is connected in a fluid-conducting manner to at least one inlet for a supply medium, wherein the retentate channel is connected in a fluid-conducting manner to at least one inlet for the fluid and to at least one outlet for the fluid, and wherein the permeate channel is connected in a fluid-conducting manner to at least one outlet for a permeate (the examiner notes that this entire limitation is directed to optional claim language. The reason being is due to the term “or”. The claim only requires a first module being a filter or the second module being a filter. Since this limitation has the terms “the second filter unit” and the second filter unit is not required, then the remaining limitations of the claim are also not required).  

Regarding Claim 2, Blatter teaches the device as claimed in claim 1, wherein the first module is the first filter unit and the second module is the second filter unit (first filtration chamber 8 and second filtration chamber 15).  

Regarding Claim 5, Blatter teaches the device as claimed in claim 1, wherein the first module is the filter unit and the second module is a further filter other than the second filter unit ([0042] nanofiltration membrane 18. Membranes of this class include nonporous graphene and multilayer graphene oxide and rigid nanoporous silica membranes, as well as membranes comprised of tri-block polymers of polyisoprene-polystyrene-polydimethylacrylamide or of a polyamide film with an aramid support layer.).  

Regarding Claim 6, Blatter teaches the device as claimed in claim 5, wherein the further filter comprises a single filter medium and/or is selected from the group consisting essentially of a sterile filter ([0042] nanofiltration membrane 18. Membranes of this class include nonporous graphene and multilayer graphene oxide and rigid nanoporous silica membranes, as well as membranes comprised of tri-block polymers of polyisoprene-polystyrene-polydimethylacrylamide or of a polyamide film with an aramid support layer. a dead-end filter; a filter consisting essentially of a supply channel, a single filter medium and a retentate channel; and a filter consisting essentially of a retentate channel, a single filter medium and a permeate channel.  

Regarding Claim 17, Blatter teaches the device as claimed in claim 1, wherein the at least one supply channel, the at least one retentate channel, the at least one permeate channel, the at least one first filter medium, and the at least one second filter medium are configured as a cross-flow filter module (See claim language of claim 1 and the examiner notes that this entire limitation is directed to optional claim language. The reason being is due to the term “or”. The claim only requires a first module being a filter or the second module being a filter. Since this limitation has the terms “the second filter unit” and the second filter unit is not required, then the remaining limitations of the claim are also not required).  

Regarding Claim 18, Blatter teaches the device as claimed in claim 1, wherein the dwell module comprises a fluid path having one or more meandering channels (pressure efferent tube would be a meandering channel) and/or one or more spiral shaped channels extending in a longitudinal direction.  

Allowable Subject Matter
Claims 7, 8, 19, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

		Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the first module or second module is a static mixer.  
The prior art does not teach or suggest the first module comprises a membrane adsorber or a chromatography module, and the second module is the filter unit.  

The prior art does not teach or suggest the dwell module defines a coherent volume internally subdivided by at least one subdividing element forming a non-linear fluid path.  

The prior art does not teach or suggest wherein the dwell module comprises a plurality of flow channels arranged in parallel to one another and all connected in a fluid-conducting manner to the inlet of the dwell module and in a fluid-conducting manner to the outlet of the dwell module.

			Additional Reference
Erdenberger (US Pub 2019/0381457) teaches a platform, comprising: at least one filter system, comprising: a first set of one or more filter modules and a second set of one or more filter modules, wherein the first set of filter modules differs from the second set of filter modules; wherein each set of filter modules includes a module inflow channel and a module outflow channel; a fluid inlet to be fluidly connected to the first set of filter modules; a fluid outlet to be fluidly connected to the second set of filter modules; and a separation interface separating the first set of filter modules from the second set of filter modules, the separation interface comprising: a first interface channel to be fluidly connected to the module outflow channel of the first set of filter modules, and a second interface channel to be fluidly connected to the module inflow channel of the second set of filter modules; the filter system to: receive fluid through the fluid inlet, and after the fluid has passed through each set of filter modules, discharge the fluid through the fluid outlet. This is not applied as prior art as it is from the same assignee as the instant application and was not filed 1 year before the filing of the instant application.

Response to Arguments
First, the examiner notes the remarks 9/21/22 on page 9 that the applicant’s claim to foreign priority should show a checkmark next to “1” rather than next to “3”. 

Applicant’s arguments, see pages 12-13, filed 9/21/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 1 and 6 has been withdrawn. 
However, the examiner notes that new 112b rejections are applied.

Applicant’s arguments, see page 14, filed 9/21/22, with respect to the 102 rejection have been fully considered and are persuasive.  The previous 102 rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798